Citation Nr: 1108392	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disease, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2006 and December 2006.  In the July 2006 decision the RO denied service connection for PTSD.  In the December 2006 decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for depression.  That claim has since been reopened.  Consistent with caselaw, the Board has characterized the issue in the instant decision as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In November 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In December 2009, the Board remanded this matter to the agency of original jurisdiction (AOJ) for additional development.  That development completed, the matter has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  

2.  The Veteran does not have a psychiatric disease which had onset during his active service, manifested within one year of separation from active service, or is etiologically related to his active service.  






CONCLUSION OF LAW

The criteria for service connection for a psychiatric disease, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).  

Recently VA revised its regulation regarding PTSD. That revision relaxed the evidentiary requirements for proving the occurrence of an in-service stressor in cases where the claimed stressor related to the veteran's fear of hostile military or terrorist activity. 38 C.F.R. § 3.304(f) (2009) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010).  The revision did not change the requirement that there be a diagnosis of PTSD in accordance with the DSM-IV.  This claim does not involve a stressor related to fear of hostile military or terrorist activity.  

In the instant case, the Veteran has asserted that he has PTSD as  the result of an in-service personal assault.  In Patton v. West,  12 Vet. App. 272, 277 (1999), the U.S. Court of Appeals for Veterans Claims (Veterans Court) advised that the portions of the  VA Adjudication Procedure Manual M21-1, Part III, paragraph  5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal  assault during military service."  

The provisions of the M21-1 that the Court referred to in Patton  have since been codified at 38 C.F.R. § 3.304(f)(5).  This  regulation provides that VA will not deny a claim for service connection based on personal assault without first providing the  claimant with this specific notice.  This specific notice is that  sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. §  3.304(f) provides as a non-exhaustive list of examples of such  evidence, the following:  Records from law enforcement  authorities, rape crisis centers, mental health counseling  centers, hospitals, or physicians, pregnancy tests or tests for  sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

38 C.F.R. § 3.304(f)(5) lists that evidence of behavior changes following the claimed assault is one type of relevant evidence  that may be found in these sources. his regulation then provides  a non-exhaustive list of examples of behavior changes as follows:  A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of  depression, panic attacks, or anxiety without an identifiable  cause; or unexplained economic or social behavior changes.  As  explained in the Duties to notify and assist section of this  document, a letter consistent with the requirements of 38 C.F.R. § 3.304(f)(5) was sent to the Veteran in March 2007.   

In making a determination, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

The Veteran has alleged that several events occurred during service that resulted in psychiatric disease.  In a writing dated in October 1999, he reported that he witnessed a man fall overboard form the U.S.S. Midway.  He stated that he was taking trash out on the fantail of the ship and a man was running above him on the flight deck and fell into the water.  He reported that he has nightmares of this alleged event, and turned to drugs and alcohol as a result.  He then described another incident involving a man overboard.  He reported that while he was in sickbay recovering from surgery a man fell off the ship, was recovered, and he was brought to sickbay looking very pale.  The Veteran stated that he has nightmares about this also.  

Service treatment records include no reports of psychiatric symptoms.  Although the Veteran has recently reported that he had symptoms during service, a report of medical history, filled out by the Veteran in April 1983, at discharge from service, includes that he did not then have nor had ever had nervous trouble of any sort or depressions or excessive worry.  An associated report of medical examination includes that he had a normal clinical psychiatric evaluation.  Thus, the service treatment records are evidence against the Veteran's claim because the records tend to show that psychiatric disease did not have onset during service.  

As explained below, the first mention of psychiatric symptoms post-service comes in 1999, more than 15 years after separation from active service.  This long period of time without mention of symptoms or treatment weighs against the claim.  See Maxson v. v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

Of record is a May 1999 VA PTSD evaluation report.  At that time the Veteran reported that he had been depressed for a number of years, that he used a lot f crack cocaine and drank a large amount of alcohol to treat his symptoms.  He reported that he was exposed to some traumatic events while aboard the U.S.S. Midway and had symptoms related to those events.  As to the events, he reported that the first occurred in September 1981.  He reported that he was going to the fantail to dump trash and that another man was doing the same thing, the other man had a wife and children, and that as this other man was throwing the trash overboard he fell overboard.  The Veteran stated that they never found the body and since then he has been afraid of the water, can only take showers rather than baths, and has nightmares about the event.  

He reported that on another occasion he was in the medical area of the ship, there was an announcement that a man had fallen overboard, and the man was brought into the medical area, was pale and had a chunk of his leg torn out with the skin hanging.  He reported that he has had intense nightmares about that incident.  The psychologist stated that the Veteran met the criteria for PTSD secondary to the traumatic death and injury witnessed aboard the Midway.  

The RO denied claims for service connection for PTSD and depression in an August 2000 rating decision.  

In October 2006, VA received a claim from the Veteran for service connection for depression/anxiety.  He asked that RO to obtain medical records from a VAMC where he reported that he was diagnosed.  

VA treatment notes from April 2006 include Axis I diagnoses of the following:  Depression, not otherwise specified; polysubstance drug abuse involving cocaine and alcohol, and history of snorting IV drugs.  A psychological assessment documents the Veteran's reports of people falling off of a ship.  He also reported that during his active service he spent 30 days in jail in Japan for pick pocket behavior while drinking.  He made no mention of any assault during service.  Another note from that month documents that he denied a history of sexual trauma while in service.  

He underwent a VA examination in June 2006.  The examiner interviewed the Veteran and reviewed his claims folder.  The Veteran reported that he received psychiatric treatment with a psychiatrist in Minneapolis upon recommendation of his probation officer sometime in the 1990s.  As to the time prior to his entrance into service, the Veteran reported involvement with gangs and difficulty in school, some arrests for minor infractions, that he first used alcohol at age 16 or 17 and began using marijuana at age 13.  He also reported that his mother had mental illness and his brother committed suicide.  

As to his military service, he reported that he spent 17 days in a Japanese jail because he was accused of being a pick pocket.  He reported that he was off of the ship without permission because he was confined to the ship as punishment for using marijuana.  He reported that he also drank quite a bit of alcohol while in the service as well as used heroin, acid, crank, speed, cocaine, and methamphetamines.  He made no mention of a personal assault.  

During the examination, the Veteran stated, as recorded by the examiner, "you constantly heard man overboard" and when asked what he meant by constantly he stated that at least weekly.  The Veteran reported that while aboard the U.S.S. Midway, while he was in the medical room, another sailor was brought in who had fallen overboard and his leg was half chewed up.  He also reported that while aboard ship another ship ran into their ship, leading to the death of one sailor.  He also reported that when he took the trash out to the fantail he would see sharks following the ship.  He denied any other traumatic events but did report that while playing football some of the guys began fighting and one of them went overboard.  

Importantly, the examiner noted in the report that the Veteran had not reported the incident that he reported in 1999 (involving a man going overboard who was emptying the trash with the Veteran).  Such inconsistencies undermine the Veteran's credibility with the Board. 

As to post-service, the Veteran reported employment difficulty, drug use, and time served in prison from 2003 to 2006.  He reported multiple arrests between 1983 and 2006 and that he was currently on parole.  His employment difficulties he described as termination due to drinking on the job, being laid off, worked for one or two years at another job but did not like that job so he quit and went on public assistance.  

In discussing PTSD criteria, the examiner noted that the events involving men going overboard from the Midway seemed unlikely, that the Veteran had the reported traumatic events of seeing his brother shot and seeing the man in sick bay with a mangled leg.  

The examiner discussed psychiatric test results which showed that the Veteran approached the testing in a manner that greatly overstated psychopathology (providing more factual evidence against the Veteran's credibility).  The examiner provide Axis I diagnoses of alcohol dependence, in remission since 2003 since residing in institutional settings; polysubstance abuse, in remission since participation in institutional setting over the past three years; depressive disorder, not otherwise specified, secondary to consequences of substance abuse and unemployment.  She provided an Axis II diagnosis of antisocial personality disorder.  

She explained her findings, as follows:  

The veteran's approach to psychological testing indicates a tendency to greatly overstate his psychopathology.  Additionally, his description of military experience, including a man going overboard on a weekly basis, is highly unlikely and suggests that he is fabricating in order to meet criteria for military related trauma.  The veteran's claims folder did not provide any information that would appear to support his description of traumatic experiences in the military.  He does describe a history beginning in childhood that would meet antisocial personality disorder.  The veteran's military experiences did not cause or aggravate his antisocial personality disorder.  The veteran may be experiencing depressive symptoms, although he is likely to be overstating his degree of psychopathology.  Depressive symptoms are most likely related to the veteran's alcohol and drug abuse and his lack of income.  The veteran's alcohol and illegal drug use were not caused or aggravated by his military experiences.  Establishment of himself in a job and a home would likely improve his depressive symptoms.  His depression appears to be more related to his current circumstances than to past history.  The veteran's mental health symptoms are not preventing him from being employed and he does not appear to be unemployable.  His failure to maintain employment in the past appears to be related to his alcohol and drug abuse and at times to his decision that he simply does not want to continue in a job.  

This is evidence against the Veteran's claim.  First, the examiner diagnosed conditions other than PTSD and, as to those conditions, indicated that they were not related to his service.  The examiner's report is supported by clear rationale and provides evidence, consistent with other evidence of record, that the Veteran is not credible.  The Board notes that another examination was conducted in 2010.  In this regard, that the Board determined that another examination was needed does not mean that the findings from this examination are not probative or provide highly probative evidence against this claim.  

September 2006 VA mental health clinic notes, signed by a psychiatrist show that he psychiatrist considered whether the Veteran suffered from PTSD but provided Axis I diagnoses of alcohol dependence in remission and depression not otherwise specified, and an Axis II diagnosis of antisocial personality disorder.  The psychiatrist also noted that the Veteran denied any history of emotional or physical abuse in his life and denied any history of sexual abuse while in the military or as a civilian.  

Following the RO's denial of his claim in July 2006, VA received a writing from the Veteran dated in December 2006.  He reported that he witnessed several people fall off the ship and had nightmares about it.  He reported that in 1982 he was on liberty in Japan and was jailed for 30 days for stealing a wallet.  He reported that he was sexually assaulted in the jail and that he had used alcohol and drugs over the years to cover it up.  He stated that he was released from jail, returned to the ship, and never spoke about it.  He also reported that the only person he told about the alleged assault was his brother, he reported was not deceased.  He submitted another writing, dated in January 2007, in which he stated that he was held in jail for 20 some days in Japan for theft of a wallet, that he was sexually assaulted while in the shower by three men, that he was released and then received a non-judicial punishment for unauthorized absence.  He reported that the record would show that he was had an unauthorized absence and that this is when he was in prison.  He stated that he never told anyone about it.  In another writing he stated as follows: 

where I was in prison in Japan in 1981 - the incident happened in the summer of 1982.  The records should show clearly as I was UA for the time period I was in jail, I was given a Captain's Mast and given 45 days restriction, 45 days of extra duty, 1/2 months pay for two months and a reduction in rank form E4 to E3.  

During the November 2009 hearing, the Veteran testified that he told the Chaplain about the assault.  November 2009 hearing transcript at 4.  He also testified that he first started having problems with this during service.  Id. at 6. 

Service personnel records show that the Veteran did receive a non judicial punishment in July 1982 for possession of marijuana, on or about June 19, 1982 and failure to obey a lawful order to not wear civilian clothes on or about June 19, 1982, and for failure to obey a lawful order to remain on pre-mast restraint on or about June 28, 1982.  This report also shows that he had unauthorized absence from June 25 1982 to July 6, 1982.  There is no mention of incarceration in a Japanese jail and the time period of the unauthorized absence is 11 days, not the 30 days or 20 odd days that the Veteran alleges.  

Even if the Veteran were incarcerated in a Japanese jail for some period in 1982, such does not tend to show that he suffered a personal assault.  Here, there is no mention of such incarceration.  This the Board finds suspect, given that the Veteran alleges he was arrested for a crime.  

There is no evidence of record of the sort described in 38 C.F.R. § 3.304(f) with regard to claims for service connection for PTSD based on an alleged personal assault.  The Veteran's legal difficulties during service did not post-date his alleged in-service assault.  He reports that the only persons he told were the Chaplain and his brother but there is no Chaplain report of any such discussion and his brother, by the Veteran's own account, is deceased.  There is no indication that the Veteran underwent any behavioral change and his own reports indicate that he did not.  For example, he reports drug and alcohol use and criminal activity prior to entrance into service so his criminal activity and drug and alcohol use during service and since does not represent a behavioral change.  The Veteran was provided the notice specific to claims for PTSD based on personal assault but has not provided any of the suggested evidence.  

Taking this evidence together with the Veteran's demonstrated lack credibility, as reported by an examiner in 2010 (to be discussed), the inconsistencies in his stories about men going overboard (he reports both that a man went overboard who was emptying trash with the Veteran and, alternately, that the man was above him on the flight deck while the Veteran was emptying trash), and that he repeatedly denied sexual assault prior to this report, the Board finds as fact that the Veteran is not credible as to this account and that the alleged assault did not occur.  

As to his other stressors, as discussed below, none of those would satisfy one of the criterion for PTSD so no further discussion is necessary in that regard.  

An October 2007 VA treatment note documents that the Veteran complained of the psychiatrist who had been treating him because that psychiatrist would not diagnose him as suffering from PTSD.  This psychiatrist who interviewed him at this time noted that the Veteran had not reported any psychotic symptoms to his previous psychiatrist but reported to this different psychiatrist that he had daily auditory hallucinations  and could not work because he felt that the machine was talking to him.  He reported that he had nightmares about being detained in a Japanese prison for 30 days.  This psychiatrist diagnosed depressive disorder not otherwise specified in partial remission, several symptoms of PTSD with PTSD diagnosis ruled out in the 2006 compensation and pension (C&P) examination, and question of psychotic symptoms only recently reported by the Veteran.  

A VA staff physician, in June 2008, listed an assessment which included depression with PTSD, being followed by mental health.  A mental health counseling note includes diagnoses of dysthymia, psychosis not otherwise specified, polysubstance abuse, and PTSD.  VA treatment notes in 2008 include numerous reports by the Veteran of hearing voices and of his alleged in-service assault.  

Pursuant to the Board's December 2009 remand, the AOJ contacted the U.S. Army and Joint Services Records Research Center (JSRRC) to determine if a man fell overboard from the U.S.S. Midway during the time frame indicated in the claims file.  The JSRRC verified that a man fell overboard at 2244 hours on September 22, 1982, was recovered at 0112 hours on September 23, 1982 and admitted to sick bay in stable condition.  

Service treatment records document that the Veteran underwent a circumcision on September 27, 1982.  Taking this evidence together with the JSRRC reports sheds a negative light on the Veteran's credibility.  The man overboard actually occurred prior to his circumcision but the Veteran reports that a man who had fallen overboard was brought to sick bay when he was recovering from his circumcision.  Although, it was later determined that even if the event did occur, where the Veteran saw a man with a damaged leg in sick bay after falling overboard, such event would not meet a criterion for PTSD, the discrepancy in his report as opposed to the facts tends to show that the Veteran is not credible.  

In May 2010, the Veteran underwent a VA examination with regard to his claim.  The examiner indicated that the claims file was reviewed and provided an extensive history gleaned from the Veteran and from the claims file.  She pointed out numerous inconsistencies in the Veteran's account of his service and the events that he claims led to his psychiatric symptoms.  

During the interview, the Veteran reported numerous events during service in addition to the alleged in-service personal assault in Japan.  He reported that in 1980 he was aboard ship when another ship collided with his ship resulting in a fire and explosion, one person dying, and a hole in the side of the ship;  he reported that he was never anywhere near where this occurred or saw any damage, or saw the individual being killed.  The examiner stated that this reported event would not satisfy criterion A for PTSD.  

He also reported that while recovering from surgery in sick bay, personnel brought a man into sick bay that had gone overboard and had a big chunk out of his leg.  He reported that he did not know this person and did not see anything other than the person when they brought him to sick bay.  The examiner stated that this would not satisfy criterion A for PTSD. 

As to the alleged personal assault, he stated that he was beaten and raped in the shower and had blood coming from his mouth and anus.  The examiner stated that this event would meet criterion A for PTSD.  The examiner noted that the alleged in-service assault had not been corroborated.  

As to his alleged in-service stressors, the examiner pointed out the inconsistencies of the Veteran's reports of seeing a man fall overboard.  The examiner provided a detailed explanation as to the Veteran's lack of credibility.  She explained that psychological testing tended to show that the Veteran is not credible, she also stated that the Veteran exhibited extreme symptom exaggeration and over-reporting of mental health symptoms.  The examiner remarked that this was congruent with 2006 testing and very congruent with antisocial personality disorder.  She stated that he had been diagnosed with antisocial personality disorder by several providers and that this appeared to the an appropriate diagnosis.  

Summing up her findings, the examiner stated "[a]s a result of the above-mentioned issues in regard to the veteran's credibility, it is less likely than not that the veteran exhibits any mental health condition that is related to his military experiences given significant issues with credibility."  

The examiner rendered Axis I diagnoses of cocaine dependence in full remission, and alcohol dependence in full remission, the latter per the Veteran's report.  Axis II diagnosis was antisocial personality disorder.  

The Board finds that the examination is adequate.  The examiner relied on sufficient facts and data, appears to have reliably applied reliable medical principles to the facts and data, and provided a rationale for her opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

As to the alleged stressors of the Veteran seeing a man going overboard, seeing a pale and injured man in sick bay, and a collision between his ship and another ship, the examiner has stated that, even if any of these events happened the way the Veteran described them, none can give rise to a diagnosis of PTSD.  

As to the examiner's reports of the Veteran's lack of credibility, the record shows that the Veteran is inconsistent in his reports.  For example, in May 1999 he reported that he was emptying trash when a man fell overboard and that the man was above him, running on the flight deck.  But in October 1999, he reported that he was emptying trash and a man was running above him on the flight deck and somehow fell overboard.  These two accounts, given months apart, are inconsistent, one has the man running on the flight deck above the Veteran and the other has him emptying trash with the Veteran.  Given the closeness in time of the reports and the inconsistency of the report, this is evidence that the Veteran was fabricating the accounts.  His multiple denials of personal assault, followed by his report of personal assault after his claim had been denied based on his other stressors is more evidence that the Veteran is not credible.  His report of seeing an injured man in sick bay while recovering from his circumcision is inconsistent with the timing of the circumcision and the only man overboard report of record.  As discovered by the AOJ's request for information about a man overboard, the only report was of a man overboard many days prior to the Veteran's circumcision.  This is more evidence that the Veteran is not credible.  Finally, the Veteran has impressed more than one mental health professional as to his lack of credibility.  

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Hence, service connection cannot be granted for disability due to the Veteran's personality disorder.  Similarly, law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service- connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here there is no evidence showing that the Veteran's cocaine and alcohol dependence are due to a condition for which service connection has been established.  

Although there are isolated diagnoses of PTSD, the examination reports are more probative of whether he has PTSD because those reports include review of all of the Veteran's records and extensive interview with the Veteran and are supported by clear rationale.  The isolated diagnoses of PTSD do not have these factors present.  The preponderance of evidence shows that the Veteran is not credible as to events in service.  As to whether any other diagnosed psychiatric disease is etiologically related to service, the most probative evidence is that from the most recent examination and is against his claim.  

As to the Veteran's opinion that he has PTSD, a psychosis, or that any psychiatric disease is related to his active service, his opinions in these matters are not competent evidence as he has not demonstrated that he has expertise in these matters.  

As to diagnoses, this is not to say that a non-expert may never provide a current diagnosis.  Conditions that are not complex or are readily observable may be competently diagnosed by laypersons.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (providing that varicose veins were subject to non-expert diagnosis due to their readily observable defining characteristics).  Distinguishing one psychiatric condition (such as personality disorder) from another is not a task accomplished by mere observation by the subject and is not a simple matter.   

As to etiology, the Board is not saying that a non-expert may never provide a probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology). Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from Jandreau to explain its holding.  Id.  Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether any of the Veteran's correctly diagnosed psychiatric diseases are etiologically related to his active service, under the facts of this case, is a question too complex to be addressed by a layperson.  These connections or etiologies are not amenable to observation alone, and given the Veteran's history, only a professional in the area of psychology or psychiatry could offer a meaningful opinion as to the onset or cause of his psychiatric disease.  

Because the preponderance of evidence is against a grant of service connection for disability due to any psychiatric disease, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific notice requirements apply in cases where the claimant  seeks compensation for disability due to PTSD based on an in- service personal assault.  38 C.F.R. § 3.304(f)(5).  Such notice  has to do with informing the claimant that the account of the in- service stressor can be corroborated by sources other than the  service records, providing a non-exhaustive list of such sources,  and explaining that evidence of behavior changes can support the claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in March 2007, January 2008, and February 2010.  The March 2007 letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  That letter included the notice required for PTSD claims based on an in-service personal assault stressor.  The January 2008 letter specifically referred to not only PTSD but disability due to other acquired psychiatric disorders.  Again, that letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  He was provided additional notice in the February 2010 letter.  

Although not all notice preceded the initial adjudication of the Veteran's claim, the AOJ has readjudicated that claim as recently as December 2010, thus curing any timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Because the Veteran has had a meaningful opportunity to participate in the processing of his claim following content compliant notice, the timing error is harmless error.  See generally, Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and service personnel records.  An adequate examination was afforded the Veteran in this case.  There was compliance with the instructions in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


